DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26, 28, 32-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,679,651) in view of Norbert (DE 2019447) further in view of Hayashi (US 4,041,193).
Regarding claim 25, Robinson (figs. 1 and 1A) discloses a storage tank comprising: 
a tank body TS;
a component MW mounted on at the exterior surface, wherein the component comprises a mounting surface IF configured to mate with the exterior surface of the tank body TS; and 
the mounting surface IF being bonded to the exterior surface of the tank body TS by welding, wherein the structural bond between the mounting surface of the component and the exterior surface forms the sole structural bond securing the component to the tank body (col. 1, lines 43-47).
Robinson fails to disclose:
The tank body TS made from fiber reinforced plastic and comprising an exterior surface formed of fiber reinforced plastic;
the exterior surface having a non-planar portion; and
the bonding discussed above formed by a methyl methacrylate adhesive at an adhesive interface between the mounting surface and the non-planar portion of the exterior surface of the tank body, the adhesive forming a structural bond at the adhesive interface between the mounting surface of the component and the non-planar portion of the exterior surface of the tank body.
However, Norbert teaches a tank body1 having:
 cylindrical portion made of fiber reinforced plastic;
an adhesive at an adhesive interface between a mounting surface 9 and the non-planar portion of the exterior surface of the tank body 1, the adhesive forming a structural bond at the adhesive interface between the mounting surface of the component and the non-planar portion of the exterior surface of the tank body (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tank body TS of Robinson of fiber reinforced plastic, as taught by Norbert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have also been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tank of the modified Robinson, cylindrical, as further taught by Norbert, for the predictable result of withstanding pressure and for ease of cleaning.
It would also have been obvious to one of ordinary skill in the art at the time the invention was made, to have used an adhesive to bond the exterior surface of the tank and the flange, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding the adhesive comprising methyl methacrylate, Hayashi teaches an adhesive composition prepared using methyl methacrylate (col. 12, lines 41-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the adhesive of the modified Robinson of methyl methacrylate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 26, Robinson further discloses the component MW comprises at least one of a manway apparatus, a collar apparatus, and monitoring reservoir apparatus, wherein the component to be mounted comprises a flange at a first end thereof, and further wherein the flange comprises the mounting surface about a perimeter of the first end (fig. 1 and 1A).
Regarding claim 28, the modified Robinson further discloses the flange matching to the container wall but fails to disclose the mounting surface being formed such that a tolerance of mounting surface dimensions relative to corresponding dimensions of the non-planar portion of the exterior surface is within 80 mil.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
  Regarding claim 32, Robinson further discloses the component MW comprises a portion IF that extends through at least the exterior surface of the tank body (fig. 1A).  
Regarding claim 33, Robinson further discloses the tank further comprises a protective material BF at one or more locations proximate the bonding interface capable of preventing exposure of the bonding interface to fluid (1A).  
Regarding claim 38, Hayashi further teaches the adhesive having solid particles (col. 12, lines 41-46).
Regarding the size of the particles, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,679,651) in view of Norbert (DE 2019447) further in view of Hayashi (US 4,041,193) as applied to claim 26 above, further in view of Sharp (US 4,995,528).
Regarding claim 27, the modified Robinson further discloses the flange comprising a mounting surface configured to match the container wall but the modified Robinson fails to disclose the container wall or the non-planar portion of the exterior surface of the tank body comprising a portion of at least one rib.
However, Sharp teaches a container wall having ribs 13 around a component 14 (fig. 1).
It would have been obvious to one of ordinary skill in the art to have provided the modified device of Robinson, ribs, for the predictable result of significantly strengthening the tank, as thought by Sharp in col. 1, lines 20-21.

  Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6,679,651) in view of Norbert (DE 2019447) further in view of Hayashi (US 4,041,193) as applied to claim 25 above, further in view of Anderson (US 3,298,560).
Regarding claim 29, the modified Robinson discloses all elements of the claimed invention as applied to claim 25 above but fails to disclose the component to be mounted comprising at least one of a lift lug configured to be engaged by an apparatus used in lifting the tank body in at least a vertical direction, a guide lug configured to be engaged by an apparatus used in guiding the tank body in at least horizontal direction, and a pipe fitting.  
However, Anderson teaches piping attachment means 13 mounted on a tank (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Robinson, piping attachment means, as taught by Anderson, for the predictable result of attaching pipes to fill the tank.
Regarding claim 34, the modified Robinson discloses all elements of the claimed invention as applied to claim 25 above, but fails to disclose the tank further comprising one or more layers of fiber reinforced plastic material on a portion of the exterior surface adjacent the mounting surface of the component and continuously on a surface of the component opposite the mounting surface, wherein the one or more layers have a thickness of 1/8 inch or less.  
However, Anderson teaches a tank having fiber reinforced plastic material on an exterior surface of a mounting surface including a portion of an extension 13 of the mounting surface 14 (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Robinson, a layer of fiber reinforced material, as taught by Anderson, for the predictable result of significantly strengthening the tank.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Norbert (DE 2019447) in view of Hayashi (US 4,041,193) further in view of Ryoichi (JP 2007283515).
Regarding claim 44, Norbert (figs. 1-3) discloses a storage tank comprising: 
a tank body 1 comprising an exterior surface formed of fiber reinforced plastic (paragraph 0001);
a component 4 mounted on at least a non-planar portion of the exterior surface, wherein the component comprises: a flange 8, 9 defining a mounting surface configured to mate with at least the non-planar portion of the exterior surface of the tank body; and a cylindrical body portion 10, 11; and 
an adhesive at an adhesive interface between the mounting surface and the non-planar portion of the exterior surface of the tank body, the adhesive forming a structural bond at the adhesive interface between the mounting surface of the component and the non-planar portion of the exterior surface of the tank body (abstract).
Norbert fails to disclose the adhesive being a methyl methacrylate adhesive, wherein the adhesive comprises rigid particles configured to control a minimum thickness of an adhesive layer formed by the adhesive between the mounting surface and the tank body.  
Hayashi teaches an adhesive composition prepared using methyl methacrylate (col. 12, lines 41-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the adhesive of the Norbert of methyl methacrylate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding adhesive comprising rigid particles, Ryoichi teaches at the time the invention was filed, it was well known to mix rigid particles into adhesives (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mixed particles in the adhesive of the modified Norbert, for the predictable result of providing an adhesive capable of setting the minimum thickness for better bonding as taught by Ryoichi.
Regarding claim 45, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735